                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KAREN EDGETT, as wife of Arthur
Edgett, deceased;
                                                           8:18CV407
                    Plaintiff,

       vs.                                       MEMORANDUM AND ORDER

UNION PACIFIC RAILROAD CO.,

                    Defendant.


      This FELA action was filed on August 24, 2018 by Karen Edgett, the wife of
decedent Arthur Edgett. Arthur Edgett died on November 12, 2015. The complaint
alleges exposure to toxins while working for the railroad caused or contributed to
Arthur Edgett’s death.


      The caption of the complaint identifies Karen Edgett as the Personal
Representative of the Estate of Arthur Edgett. (Filing No. 1). The complaint alleges
Karen Edgett is seeking recovery as “the representative” of her husband’s estate.
(Filing No. 1, ¶ 2). The caption and the allegation of representation was then, and
remains, untrue. The information of record establishes that Karen Edgett did not
file an application to be appointed as an administrator of decedent’s estate until
May 9, 2019, over eight months after this lawsuit was filed. (Filing No. 17, at
CM/ECF pp. 5, 19-22).


      On March 27, 2019, the parties notified the court that a personal
representative had not been appointed to pursue the above-captioned lawsuit,
along with several other toxic fume cases filed against UPRR by Plaintiff’s counsel.
Byrd v. Union Pacific Railroad Co., 8:18cv36, (Filing No. 34-1).1 After affording
Plaintiff’s counsel four weeks to obtain a personal representative for all previously
filed cases, the undersigned judge entered an order on April 25, 2019 stating that
as to all such lawsuits, “if letters of personal representation have not already been
produced, the letters shall be produced to Defendant by May 16, 2019.” Byrd v.
Union Pacific Railroad Co., 8:18cv36, (Filing No. 34).


      Plaintiff’s counsel did not comply with this order. Instead, he produced a
notice stating Karen Edgett filed an Application for lndependent Administration on
May 9, 2019. As of May 22, 2019, Plaintiff’s counsel had not produced a copy of
any order appointing an administrator for the Arthur Edgett estate or any letters of
administration.


      UPRR moved for sanctions, requesting dismissal of this case. (Filing No.
16). UPRR argues that absent appointment of a personal representative to litigate
the Plaintiff decedent’s claim, no lawsuit exists. As such, Defendant argues it
should not be required to invest time and resources into this litigation.


      Citing MO, KS, & TX. Ry. Co. v. Wulf, 226 U.S. 570 (1913), Plaintiff’s counsel
argues a decedent can pursue a FELA action prior to formal appointment of a
personal representative; that “the district court may allow the amendment of the
Complaint to allow the claim to proceed with the Plaintiff as the representative of
the estate and that amendment relates back to the original filing.” (Filing No. 19, at
CM/ECF p. 3). Plaintiff’s counsel states that “if leave is granted, and a reasonable




      1
         The undersigned magistrate judge currently manages over seventy toxic
tort actions filed against UPRR by Plaintiff’s counsel, with some orders entered in
Byrd v. Union Pacific Railroad Co., 8:18cv36 applicable to all such cases.

                                          2
time allowed,” he will further pursue obtaining the appointment of Karen Edgett as
representative of her husband’s estate. (Filing No. 19, at CM/ECF p. 4).


      Citing American R. Co. of Porto Rico v. Birch, 224 U.S. 547 (1912), Wulf
also specifically held that under the FELA, a “plaintiff could not, although sole
beneficiary, maintain the action except as personal representative.” Wulf, 226 U.S.
at 576. See Birch, 224 U.S. at 558 (“The national act gives the right of action to
personal representatives only.” (emphasis supplied)). Moreover, on April 19, 2019,
before Plaintiff’s counsel filed his brief on the pending motion, Judge Gerrard
entered an order in another case handled by Plaintiff’s counsel, Bettisworth v.
BNSF, 8:17cv491, (Filing No. 29). In Bettisworth, BNSF moved to dismiss
Plaintiff’s complaint for lack of standing, arguing the action could not be pursued
by a decedent railroad employee absent appointment of a personal representative.
Judge Gerrard held that FELA actions by deceased railroad employees must be
litigated through a personal representative. As Judge Gerrard explained, under the
language of the FELA, a railroad employee, or “in case of the death of such
employee, . . . his or her personal representative,” may seek damages for injuries
incurred during the course and scope of railroad employment. 45 U.S.C.A. § 51.
Judge Gerrard did not, however, dismiss the case. Instead, he explained:

      Rule 17(a)(3) precludes dismissal until after an objection and a
      reasonable time for substitution has been allowed. The plaintiff
      requested that he be given 90 days from the date of this Court's order
      to obtain appointment as the Personal Representative for the Estate
      of Cathy Jo Bettisworth and thereafter seek leave to file an amended
      complaint. Plaintiff's request is reasonable and will be granted.

Bettisworth v. BNSF, 8:17cv491, (Filing No. 29, at CM/ECF p. 4).


      Unlike Bettisworth, UPRR is requesting dismissal as a sanction for failure to
comply with a court order. On April 25, 2019, this court ordered Plaintiff’s counsel

                                         3
to serve a letter of personal representation in this case by May 16, 2019. The
application for letters of personal representation was not filed until May 9, 2019.
(Filing No. 17, at CM/ECF p. 5). Plaintiff’s counsel has not explained the delay in
filing an application for a personal representative appointment, and he has not
complied with the court’s April 25, 2019 order nor provided any explanation for his
noncompliance. Rather, he argues that he will comply if afforded a reasonable
amount of time.


      In Bettisworth, Plaintiff’s counsel stated 90 says was a reasonable amount
of time to obtain the appointment of a personal representative. He requested and
was granted 90 days. In this case, the court’s order requiring service of a letter of
personal representation was entered over two months ago, on April 25, 2019.
(Filing No. 14). UPRR objected to Plaintiff’s lack of standing over three months
ago, with the parties first notifying the court that a personal representative had
never been appointed in this case on March 27, 2019. Byrd v. Union Pacific
Railroad Co., 8:18cv36, Filing No. 34-1. Under the facts presented, the court finds
UPRR raised its objection to capacity over three months ago, and Plaintiff’s
counsel has already been afforded a reasonable time for substitution.


      At the outset of this lawsuit, Plaintiff’s counsel was fully aware that a
personal representative was necessary. See e.g., Lafferty v. Union Pacific Railroad
Co., Case No. 1:17-cv-322-BLW (D. Idaho); Tindall v. Union Pacific Railroad Co.,
Case No. 1:17-cv-01221-JES-JEH (C.D. Ill.); Puffer v. Union Pacific Railroad Co.,
Case No. 1:17-cv-01222 (C.D.Ill.). Moreover, the complaint herein acknowledges
as such by alleging, albeit falsely, that Karen Edgett was bringing the lawsuit as
the personal representative of Arthur Edgett’s Estate. See Fed. R. Civ. P. 11.
Finally, although Plaintiff’s counsel argues that the lack of a personal
representative will not impede the acquisition of medical and other records to


                                         4
litigate this action, the court’s records in other cases filed by Plaintiff’s counsel
contradict that statement. See Bettisworth v. BNSF, 8:17cv491, (Filing No. 23-1)
(medical provider refused to honor requests for copies of records when
accompanied by a medical release signed by a surviving spouse who was not
appointed as a personal representative). See also, Jones v. Union Pacific Railroad
Co., 8:18cv178 (Filing No. 21-1, at CM/ECF p. 3). The lack of a personal
representative raises unnecessary hurdles to the discovery process which, in turn,
interferes with this court’s orders for progression to trial.2


      I have considered sanctions other than dismissal for Plaintiff’s failure to
comply with this court’s order. UPRR’s attorney fees in conducting discovery to
ascertain Karen Edgett’s capacity to sue, and its fees in filing the motion herein,
will be awarded. Additional sanctions have been considered because under the
facts presented—filing a lawsuit without the capacity to do so, falsely stating in the
complaint that the filing person is the decedent plaintiff’s personal representative,
and then, without any explanation, failing to timely correct the plaintiff’s filing status
when ordered to do so—an award of attorney fees is insufficient to address the
gravity of the conduct. But whether identified as a dismissal or not, other commonly




      2
         The court notes that several hearings have already occurred in the UPRR
cases filed by Plaintiff’s counsel and managed by the undersigned magistrate
judge regarding issues of failing, in whole or in part, to respond to the railroad’s
discovery. The undersigned magistrate judge has admonished Plaintiff’s counsel
to respond to discovery in a timely fashion; that considering the number of cases
filed by Plaintiff’s counsel, my progression orders set the necessary cadence for
each individual case and for the totality of all such cases, with any delays posing
a serious risk of disrupting the march to trial for all these cases. The court’s ability
to afford the just, timely and expeditious resolution of cases filed by Plaintiff’s
counsel depends on his capacity to handle the workload he has accepted and his
ability to comply with federal and local discovery rules and this court’s case
progression orders.

                                            5
considered sanctions, such as establishing certain adverse facts as true or certain
claims dismissed would effectively result in dismissal of Plaintiff’s case.


      However, dismissal is a harsh sanction, particularly where, as in this case,
the statute of limitations will impose a bar to re-filing. The court will therefore grant
Plaintiff an additional 14 days to file documentation showing Karen Edgett is the
personal representative for Arthur Edgett. This deadline should pose no difficulty
since Plaintiff’s counsel has presumably been working to obtain such an order for
at least the last three months. If the notice of personal representative is not timely
filed, this case will be dismissed without further notice.


      IT IS ORDERED that as to Defendant’s motion for sanctions, (Filing No. 16),
      1)     Defendant’s request for dismissal is denied.

      2)     Karen Edgett is given until July 23, 2019 to file a copy of an order
             appointing her as the personal representative and/or administrator for
             the estate of Arthur Edgett. Failure to timely comply with this order will
             result in the final and immediate dismissal of this case without further
             notice.

      3)     The clerk shall correct the docket to reflect that Karen Edgett is suing
             as the wife of Arthur Edgett.

      4)     Defendant is awarded recovery of attorney fees and expenses
             incurred in performing discovery to determine whether Karen Edgett
             has the capacity to sue, and for filing its motion for sanctions, (Filing
             No. 16), and




                                           6
            a.    On or before August 1, 2019, Defendant shall submit an
            itemized billing statement of its fees and expenses associated with
            the capacity to sue discovery and its motion for sanctions.3

            b.    Plaintiff’s counsel shall respond to this itemization within ten
            days thereafter.

            c.    If the parties agree as to the amount to be awarded, on or
            before August 22, 2019, they shall file a joint stipulation for entry of an
            order awarding costs and fees to Defendant.

            d.     If the parties do not agree on the attorney fees and costs to be
            awarded, or if Plaintiff does not timely respond to the Defendant’s
            itemization and demand, Defendant shall file a motion for assessment
            of attorney fees and costs by no later than September 3, 2019. This
            motion shall be submitted in accordance with the court’s fee
            application guidelines outlined in Nebraska Civil Rules 54.3 and 54.4,
            but a supporting brief is not required.

            e.     If a motion for fees is required, the court may award Defendant
            up to an additional $750.00 to recover the cost of preparing its motion
            for assessment of fees.

      July 9, 2019

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge




      3
         Defendant submitted the same motion for sanctions, briefing and evidence
for four cases. Defendant’s itemization must not demand quadruple recovery; that
is, it must not bill for the same fees in each case.

                                         7
